NOS.
12-04-00059-CR
                                     12-04-00060-CR
                                     12-04-00061-CR
 
                     IN THE COURT OF APPEALS 
 
          TWELFTH
COURT OF APPEALS DISTRICT
 
                                TYLER, TEXAS
 
DANNY
GABLE,                                               §                 APPEAL
FROM THE 7TH
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE                                                       §                 SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM
OPINION
PER CURIAM
 
Danny
Gable appeals two convictions for possession and manufacture of four hundred
grams or more of methamphetamine, for which he was sentenced to imprisonment
for thirty years on the possession charge and forty years on the manufacturing
charge.  Appellant further appeals his
conviction for possession of less than one gram of cocaine, for which he was
sentenced to confinement for two years and fined ten thousand dollars.  Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
 
 
 




Background
In three separate causes, Appellant pleaded guilty to the
possession[1]
and manufacture[2]
of four hundred grams or more of methamphetamine, both first degree
felonies.  Appellant further pleaded
guilty to possessing less than one gram of cocaine, a state jail felony.[3]   The trial court admonished Appellant, and
Appellant signed stipulations of evidence with regard to each charged
offense.  The trial court found Appellant
guilty as charged and, after a hearing on punishment, sentenced him to
imprisonment for thirty years on the conviction of possession of
methamphetamine, imprisonment for forty years on the conviction of manufacture
of methamphetamine, and confinement for two years and a ten thousand dollar
fine for the conviction of possession of cocaine.  The court ordered that Appellant’s sentences run concurrently.  This appeal followed.
 
Analysis Pursuant to Anders v.
California
Appellant’s counsel
filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). Appellant’s counsel states that he has diligently
reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be
predicated.  He further relates that he
is well acquainted with the facts in this case. 
In compliance with Anders, Gainous,
and High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978), Appellant’s brief
presents a chronological summation of the procedural history of the case and
further states that Appellant’s counsel
is unable to raise any arguable issues for appeal.[4]  We have likewise reviewed the record for
reversible error and have found none.
 
 
 




Conclusion
As required by Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
our consideration of this matter.  Having
done so and finding no reversible error, Appellant’s counsel’s motion
for leave to withdraw is hereby granted and the trial court’s judgment is affirmed.
 
Opinion delivered January 26,
2005.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                             (DO
NOT PUBLISH)



















 



 
 
 
[COMMENT1] 
                                                COURT OF APPEALS
                     TWELFTH COURT OF APPEALS
DISTRICT OF TEXAS
                                                             JUDGMENT
 
                                                            JANUARY
26, 2005
 
                                                       NOS. 12-04-00059-CR
                                                      12-04-00060-CR
                                                      12-04-00061-CR
 
                                                               DANNY
GABLE,
                                                                      Appellant
                                                                            V.
                                                        THE
STATE OF TEXAS,
                                                                      Appellee
 
                                                                                                                                                                                                                                        

                                           Appeal from the 7th Judicial District Court
            of Smith County, Texas. (Tr.Ct.Nos.
007-0640-02; 007-1597-02; 007-1598-02)
                                                                              
                                                                                                                                                          

 
 
THESE CAUSES came to be heard on the appellate record and
briefs filed herein, and the same being inspected, it is the opinion of this
court that there were no errors in the judgments.
It is therefore ORDERED, ADJUDGED and DECREED that the
judgments of the court below be in all things affirmed, and that this
decision be certified to the court below for observance.
By per curiam opinion.
Panel consisted of Worthen,
C.J., Griffith, J., and DeVasto, J.




 




[1] See Tex. Health & Safety Code Ann. §§ 481.115(f), 481.102(6) (Vernon 2003 & Supp.
2004–05).


[2]
See Tex. Health & Safety Code Ann. §§ 481.112(f), 481.102(6) (Vernon 2003 & Supp.
2004–05).


[3] See Tex. Health & Safety Code Ann. §§ 481.115(b), 481.102(3)(D) (Vernon 2003 & Supp.
2004–05).


[4]
Counsel for Appellant certified in his motion to
withdraw that he provided Appellant with a copy of this brief and that
Appellant was given time to file his own brief in this cause.  The time for filing such a brief has expired
and we have received no pro se brief.






 [COMMENT1]J.1       CIVIL - AFFIRMED
                 
Vanilla judgment
                 
Appellant & Sureties to pay costs